Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 6/2/2021. Claims 1 – 19 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 2/2/2022 is acknowledged by the examiner. Co-pending applications 17/256,953 filed December 29, 2020, 17/299,285 field June 2, 2021, 17/256,959 filed December 29, 2020,  17/287,086 filed April 20, 2021, 17/417,701 filed June 23, 2021, 17/258,692 filed January 7, 2021, 17/256,955 filed December 29, 2020, 17/433,558 filed August 24, 2021, 17/256,947 filed December 29, 2020, 17/258,708 filed January 7, 2021, 17/259,138 filed January 8, 2021,  17/600,547 filed September 30, 2021, and  17/599,539 filed September 28, 2021 is noted.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/287,066 in view of US Patent Application Publication to Higashidozono et al. (2015/0345655). 
Claim 1 of this application requires “capacity control valve comprising: a valve housing provided with a discharge port through which a discharge fluid at a discharge pressure passes, a suction port through which a suction fluid at a suction pressure passes, and a control port through which a control fluid 
Claim 1 of the co-pending application 17/287,066 requires “capacity control valve comprising: a valve housing provided with a discharge port through which a discharge fluid at a discharge pressure passes, a suction port through which a suction fluid at a suction pressure passes, and a control port through which a control fluid at a control pressure passes; a rod driven by a solenoid; and a main valve that includes a main valve seat and a main valve body to open and close communication between the discharge port and the control port in accordance with a movement of the rod, wherein the capacity control valve further comprises a CS valve that includes a CS valve seat and a CS valve body to open and close communication between the control port and the suction port, the CS valve body is disposed so as to be movable relative to the main valve body, and the main valve body and the CS valve body move together in accordance with the movement of the rod while a closed state of the main valve is maintained.”
The co-pending application does not disclose an opening and closing valve including an opening and closing valve seat and an opening and closing valve body biased in a valve closing direction, the opening and closing valve being configured to open and close a CS communication passage communicating with the suction port and a control fluid supply chamber formed in the valve housing, the control fluid being supplied to the control fluid supply chamber. 
However, this is well known in the art as taught by Higashidozono et al. Higashidozono et al. teach a an opening and closing valve (43) including an opening and closing valve seat (43a) and an opening and closing valve body (53) biased in a valve closing direction, the opening and closing valve 
Therefore, a person having ordinary skill in the art would adapt the Higashidozono et al. teaching of an opening and closing valve connecting the suction port and a control supply chamber formed in the valve teaching to claim 1 of the co-pending patent application to have a means of discharging control chamber when the pressure sensitive material actuates. 
This is a provisional nonstatutory double patenting rejection.
Similarly claims 2, 4 are provisionally rejected over co-pending app. 17/287,066 claims 2, 7.

Allowable Subject Matter
Claims 3, 5 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, US Patent Application Publication to Irie et al. (2017/0356430) disclose a capacity control valve comprising a valve housing (5) provided with a discharge port (16) through which a discharge fluid at a discharge pressure passes, a suction port (12) through which a suction fluid at a suction pressure passes, and a control port (14) through which a control fluid at a control pressure passes; a rod (38) driven by a solenoid (3); a main valve (7) that includes a main valve seat and a main valve body to open and close a communication between the discharge port (16) and the control port (14) in accordance with a movement of the rod (38) moves, an opening and closing valve (92) including an opening and closing valve seat and an opening and closing valve body biased in a valve closing direction, the opening and closing valve being configured to open and close a CS communication passage (92) communicating with the suction port and a control fluid supply chamber formed in the valve housing, the control fluid being supplied to the control fluid supply chamber; and a CS valve (36) that includes a CS valve seat and a CS valve body to open and close a communication between the control port (14) and the suction port (12). 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753